Exhibit 23.1 Consent of Independent Registered Public Accounting Firm New Source Energy Partners L.P. Oklahoma City, Oklahoma We hereby consent to the incorporation by reference in the registration statement on Form S-8 (No. 333-186673) of New Source Energy Partners L.P. of our report dated December 19, 2013, relating to the statements of revenues and direct operating expenses of the Acquisition Properties for the years ended December 31, 2012 and 2011, which appears in this Form 8-K/A. Austin, Texas December 19, 2013 1 | Page
